Title: To Thomas Jefferson from Thomas Ward, 28 April 1806
From: Ward, Thomas
To: Jefferson, Thomas


                        
                            Sir
                            
                            New Ark, April 28th. 1806
                        
                        Since I returned from washington I have advised with several of the most eminent Lawyers of this State, and
                            also of New York who say positively that a pardon from the President of the United States to a person who is subject to a
                            popular or quitam action, will be a sufficient bar to any subsiquent suit—that there can be no
                            doubt but he has the Power, & that in a case like mine they think it his duty to exercise it—if I should recive
                            Your Pardon it would releive me from a State of Anxiety and suspence, which is naturally attendant upon a situation like
                            mine, being liable for a very considerable sum, under a law of which I was ignorant and for the infringement of which not
                            the least—injury has arrisen to the Public—if an amicable suit was commenced against me, it would be a considerable time
                            before it would be decided, and there would be some risk of its being proved collusive—
                        Under all circumstances, I should prefer receiving a pardon, and I have no doubt when You consider my total
                            ignorance of the Law, & that no injury from its violation has arrisen to the Public, that You will not hesitate to grant
                            it—I will take it as a great favour, if as soon after You receive this letter as You can make it convenient You will
                            inform me of Your determination
                  With sentiments of the highest respect—I am Sir Your Obedt. Set.
                        
                            Thomas Ward
                            
                        
                    